Citation Nr: 0504659	
Decision Date: 02/18/05    Archive Date: 02/24/05

DOCKET NO.  03-03 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Polly Murphy, Attorney at Law


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Michael Holincheck, Counsel


INTRODUCTION

The veteran served on active duty from April 1966 to October 
1966 and from April 1969 to October 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Board notes that the veteran's case was certified on 
appeal in December 2003.  The RO forwarded additional medical 
evidence to the Board in August 2004.  The evidence has not 
yet been considered by the agency of original jurisdiction 
(AOJ) and no waiver of consideration by the AOJ in the first 
instance has been obtained.  Because the veteran's case will 
be remanded for additional development, the AOJ will have an 
opportunity to consider the evidence in the first instance.

In addition, the veteran submitted additional evidence 
subsequent to his December 2004 videoconference hearing.  The 
evidence was received at the Board in January 2005, along 
with a waiver of consideration by the AOJ.  However, as noted 
above, the case is being remanded to the AOJ and the evidence 
submitted by the veteran will be considered by the AOJ in the 
first instance.

Finally, the veteran's attorney submitted additional 
argument, along with the additional evidence, that was 
received at the Board in January 2005.  In her argument, the 
attorney repeatedly addressed notations of anxiety or an 
anxiety disorder in several VA treatment records.  She also 
referred to an anxiety disorder at the veteran's December 
2004 videoconference hearing.  

The RO denied entitlement to service connection for an 
anxiety disorder, in addition to PTSD, in the July 2002 
rating decision on appeal.  A review of the claims file shows 
that the veteran limited his appeal to the issue of service 
connection for PTSD.  Accordingly, the issue of entitlement 
to service connection for an anxiety disorder has not been 
developed or certified on appeal and is not before the Board 
at this time.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran served on active duty in the Navy from April 1966 
to October 1966.  He later served in the Army from April 1969 
to October 1970.  The veteran served in the Republic of South 
Vietnam from approximately November 1969 to approximately 
October 1970.  He is claiming entitlement to service 
connection for PTSD based on stressful events that occurred 
during his service in Vietnam.  

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor, and 
credible supporting evidence that the claimed in-service 
stressor occurred.  See Cohen v. Brown, 10 Vet. App. 128, 138 
(1997); see also 38 C.F.R. § 3.304(f) (2004).  The decision 
in Cohen also established that the adequacy of a stressor to 
warrant a diagnosis of PTSD is a medical determination, not a 
factual determination to be made by adjudicators.  See Cohen, 
10 Vet. App. at 142.

The evidence of record shows that the veteran reported to 
Vietnam with a military occupational specialty (MOS) as a 
light weapons infantryman.  The record of assignments on his 
DA Form 20, Enlisted Qualification Record, reflects that the 
veteran was assigned to duty as a rifleman on December 7, 
1969.  His unit was Company (Co.) A, 1st Battalion (BN), 7th 
Cavalry (Cav.), 1st Cavalry Division.  

His MOS was later changed to that of a supply clerk as of 
December 14, 1969, according to one entry on the DA Form 20.  
This was also the MOS listed on his DD 214 at the time of his 
discharge.  However, another entry on his DA Form 20 recorded 
his principal duty as an armorer as of December 19, 1969.  In 
either event, the veteran's MOS no longer was an infantryman.  
The personnel records in the claims file do not show why the 
change in MOS/principal duty occurred.  The veteran has 
provided statements and testified that he claimed 
conscientious objector status after his first experience on 
patrol and that his job changed after that and after he 
reenlisted in December 1969.  

The veteran did not receive any awards or citations 
indicative of his participation in combat.  

The veteran was administratively separated from the Army in 
October 1970.  A service medical record (SMR) entry, dated in 
February 1970, said that the veteran was seen in the mental 
health clinic for a psychiatric evaluation.  A second entry, 
also dated in February 1970, reported that the veteran was 
interviewed and a report of the evaluation would be 
following.  There is no evidence of the report in the SMRs.  
An August 1970 SMR entry documented that the veteran was 
again seen in the mental health clinic.  The latter entry 
noted that the veteran was seen in February 1970 and again in 
June 1970.  The evaluations were said to have been forwarded 
with a recommendation for the veteran's separation from 
service.  

An effort must be made to obtain the February and June 1970 
evaluations along with the personnel records associated with 
the veteran's administrative separation as well as his 
application for conscientious objector status.  

The veteran testified at a hearing in December 2004, and 
later provided a written statement that was received in 
January 2005, wherein he described several stressful events.  
The veteran described his involvement on patrol in the bush 
upon his reporting to his unit in Vietnam.  He noted that his 
patrol was involved in an intense firefight with a number of 
casualties.  The veteran said he was offered the opportunity 
to reenlist upon his return from patrol and that he did so.  
He said that he then sought conscientious objector status as 
he no longer wanted to fight.  He also provided descriptions 
of abusive treatment after he reenlisted and applied for 
conscientious objector status up until the time he was 
discharged.  The veteran did not provide any names of 
casualties or of persons that he felt abused him.  

This was the first time the veteran provided information 
regarding potential stressors and the AMC has not yet had an 
opportunity to verify them.  The veteran should be contacted 
to provide additional information that would assist in the 
development, and possible verification, of his claimed 
stressors.  The veteran should be advised that he must 
provide sufficient evidence to obtain the necessary records.  
See 38 C.F.R. § 3.159(c)(i)(2004).

In addition, prior to the December 2004 hearing, there was no 
evidence of a diagnosis of PTSD in the record.  Subsequent to 
the hearing, the veteran submitted the results of a 
psychological evaluation from J. D. C., Ph.D., dated in 
November 2003.  Dr. C. provided a diagnosis of chronic PTSD, 
delayed onset, severe.  In his summary, Dr. C. said that the 
veteran suffered from depression as well as from possible 
vicissitudes of his involvement in the Vietnam conflict.  
After development of the veteran's claimed stressors is 
accomplished, a VA examination is required to determine if 
the veteran has a diagnosis of PTSD related to a verified 
stressor.

Accordingly, the veteran's case is REMANDED to the AMC for 
the following action:

1.  The veteran should be contacted and 
requested to provide specific information 
regarding his claimed stressors.  This 
should include the unit he was assigned 
to (if different than the unit he 
described at his December 2004 hearing), 
where his unit was serving at the time of 
the alleged events, and the date as best 
he can recall.  The veteran should also 
be asked to provide specific information 
as to units and locations regarding the 
alleged abusive treatment he received.  
The veteran should be advised that 
verifying such a stressor from military 
records will be very difficult and that 
he should submit forms of corroborating 
evidence such as buddy statements or 
copies of correspondence between himself 
and others from that time that may have 
noted the treatment.  

2.  After obtaining a response from the 
veteran, the AMC should prepare a request 
to the Armed Services Center for Unit 
Records Research (CURR), citing to the 
veteran's claimed unit(s) and events at 
that unit.  If the veteran fails to 
respond to the request for information, 
an attempt must be made to verify the 
already identified stressor of the 
veteran's unit, identified as Co. A, 1st 
BN, 7th Cav., 1st Cav. Division, being 
involved in a firefight with casualties 
from approximately mid-November 1969 to 
mid-December 1969.

3.  After completing all the development 
actions requested above, the veteran 
should be afforded a VA psychiatric 
examination.  The AMC must specify the 
claimed stressor(s) that have been 
verified by credible supporting evidence 
or are verifiable on their own.  The 
claims file should be reviewed by the 
examiner as part of the overall 
examination.  The examiner should 
specifically note the results of the 
psychiatric/psychological findings in the 
veteran's Social Security Administration 
records, the report from Dr. C., and the 
VA treatment records.  All indicated 
studies, tests and evaluations deemed 
necessary should be performed, but should 
specifically include psychological 
testing, including tests to determine 
whether the veteran has PTSD.  (The 
examiner is advised that the veteran 
received a diagnosis of PTSD in November 
2003 from a private psychologist.  
Regarding the PTSD claim, the psychiatric 
examiner is requested to review the 
summary of stressors to be provided and 
included in the claims file, and the 
examiner should consider these events for 
the purpose of determining whether 
exposure to an in-service stressor has 
resulted in PTSD.  The examiner should 
also determine whether the diagnostic 
criteria to support the diagnosis of PTSD 
have been satisfied.  If the PTSD 
diagnosis is deemed appropriate, the 
examiner should comment upon the link 
between the current symptomatology and 
one or more of the in-service stressors 
found to be established.  The report of 
examination should include the complete 
rationale for all opinions expressed.

4.  Thereafter, the AMC should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the AMC should 
review the requested examination report 
and required medical opinion to ensure 
that they are responsive to and in 
compliance with the directives of this 
remand and if they are not, the AMC 
should implement corrective procedures.

5.  After undertaking any other 
development deemed appropriate, the AMC 
should re-adjudicate the issue on appeal.  
If the benefit sought is not granted, the 
veteran and his attorney should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	Michael J. Skaltsounis
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


